               Case 3:20-cv-05376-BHS Document 19 Filed 07/01/20 Page 1 of 6




 1

 2

 3

4

 5

6                              UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON AT TACOMA

8    IN THE MATTER OF THE COMPLAINT                             Case No. 3:20-cv-05376-BHS
     OF THE SCANDIES ROSE FISHING
9    COMPANY, LLC AND MATTSEN                                              IN ADMIRALTY
     MANAGEMENT, LLC, AS OWNERS
10   AND/OR OPERATORS OF THE VESSEL                                  CLAIMANTS MOTION FOR
     SCANDIES ROSE, OFFICIAL NUMBER                           RECONSIDERATION OF THIS COURT’S
11   602351, FOR EXONERATION FROM                             6/17/20 ORDER REGARDING INITIAL
     AND/OR LIMITATION OF LIABILITY                            DISCLOSURES, JOINT STATUS
12
                                                             REPORT, DISCOVERY, DEPOSITIONS
13                                                                AND EARLY SETTLEMENT
                                                                        WA US D Ct. LCR 7(e)
14
                                                             NOTE TO MOTION CALANDER 7/1/20
15

16

17           COME NOW all the four wrongful death and two injury(survivor) claimant herein seeking

18   this court deny Petitioners assertions to exoneration from and/or limitation of their liability for the
19   12/31/19 capsize and sinking of the F/V Scandies Rose in indisputably forecast heavy icing
20
     conditions in Alaska’s territorial waters of the Shelikof Straits near Sutwick Island. This Petition
21
     was filed 4/17/20 and on 4/22/20 this court ordered a monition be published directing all claimants
22
     desiring to contest same file their claim and answer by 5/28/20, surviving Claimants Gribble and
23
     Lawler filed theirs 5/21/20, which should have automatically triggered a LCL 16(a) scheduling
24
     conference order. See infra. The four death Claimants timely did likewise soon thereafter.
25

26    Claimant Estate of Barbara Coggan et al Answer, Affirmative                     Lawr en c e D elay Attor n ey
                                                                                        232 “A” ST. SUITE 8
      Defenses and Claims to Complaint for Exoneration                                     PO BOX 698
      From or Limitation of Liability and Claim For Damages - 1                     FRIDAY HARBOR WA 98250
                                                                                        PH 360-378-6976
                                                                                   lcdel ay@r ocki sla nd.c om
               Case 3:20-cv-05376-BHS Document 19 Filed 07/01/20 Page 2 of 6




 1           But thereafter the matter sat dormant (during the height of the pandemic) until by 6/15/20

 2   when all claimants1 concerned that LCL 16(a)’s direction may have become lost in the hiatus

 3   jointly filed a request for a scheduling conference noting “all those with timely claims against

4    Petitioners have appeared in this action. All Claimants, … request this Court to issue an Order
 5   Regarding a Scheduling Conference. LCL Rule 16(a) provides:
6                    As soon as practicable after a case is filed, but no later than either the filing of
 7           the proof of service on any defendant or the appearance of any defendant, the court
             shall order a scheduling conference.
8
     1 Death Claimant’s have been represented by counsel since mid-January have been actively
9    negotiating with Petitioners counsel since they learned that in response to a 1/2/20 Notice from the
     Alaska Department of Natural resources (AK DNR) EX A advising the Petitioner’s that the sinking
10   of the Scandies Rose on Alaska’s submerged lands was an incident for which they were financially
11   responsible” and that its abandonment there constitutes and unauthorized trespass as well as
     responsibility for any resulting pollution.. Petitioner’s responded though their counsel in this
12   proceedings on 1/28/20 (with no notice to Claimants) that they’d commissioned Global Diving
     and Salvage to try to locate the vessel and do a ROV undersea survey of it. EX B Global departed
13   Kodiak on this venture (again without notice to claimants) on 2/9/20. EX C. Claimants learned of
     it shortly after it left and contacted Petitioner’s counsel seeking to have input into the survey but
14   Petitioner’s refused. A video of the ROV survey and Global report was done which, Petitioner’s
     counsel told deceased counsel showed two bodies in the vessel’s wheel house (where the survivor
15   Claimants have reported and since testified in the Master Gary Cobban’s Alaska probate
16   proceedings all the deceased and they themselves were donning their survival suits after the vessel
     suddenly took a sharp list and then rapidly continued to roll to starboard from which the survivors
17   barely escaped out the port door. But the rest of the crew who could be heard screaming as the
     wheel house rapidly filled with water did not. Claimants were led to believe from a 2/25/20 email,
18   EX E that they were going to be copied Global video and report (because they were further advised
     that any costs that AK- DNR required Petitioner’s incur would be deducted from Petitioner’s
19   vessel’s $10M P&I policy limits and hence Petitioner’s urged to join in Petitioner’s claim that
     the sunken wreck was now a “grave site” in an endeavor to appeal to AK-DNR’s sympathy. But
20   when Claimant’s learned there likely a separate $10M pollution policy on the vessel to cover those
21   costs and demanded to see same to aide them in their decision EX E-F both the Petitioner Global
     video, survey and “Order of magnitude” cost of compliance estimates, as well as the (almost
22   universally produced insurance policies) were inexplicably refused? The emails that followed
     show this material was denied in an effort to leverage the deceased to join Petitioner’s in their
23   endeavor. EX G-H, K-O and particularly EX L Barcott 6/22/20 email to Markham. Following
     Petitioner’s failure to secure the deceased’s agreement, Petitioner’s then unilaterally grossly
24   misrepresented their position to AK DNR on 6/30/20 giving the deceased claimants only 15
     minutes notice beforehand. EX M-O. Meanwhile claimant’s requests for Petitioner’s insurance
25   policies EXPRESSLY compelled by as part of Defendant’s Initial disclosures FRCP 26(a)(1)(iv)
     continues to be inexplicably ignored?
26    Claimant Estate of Barbara Coggan et al Answer, Affirmative                         Lawr en c e D elay Attor n ey
                                                                                            232 “A” ST. SUITE 8
      Defenses and Claims to Complaint for Exoneration                                         PO BOX 698
      From or Limitation of Liability and Claim For Damages - 2                         FRIDAY HARBOR WA 98250
                                                                                            PH 360-378-6976
                                                                                       lcdel ay@r ocki sla nd.c om
               Case 3:20-cv-05376-BHS Document 19 Filed 07/01/20 Page 3 of 6




 1

 2           On the heels of all Claimant’s 6/15/20 joint preliminary PRO request, Claimant Lawler

 3   also served “early” rule 34 requests for production pursuant to FRCP 26(d)(2), but unfortunately

4    under the “normal terms” of that rules its not considered served until the first Rule 26(f)
 5
     conference (which under this court’s 6/17/20 isn’t required until 9/1/20). And when after
6
     receiving the court’s 6/17/20 Preliminary PTO Order, Claimant’s that same day emailed
 7
     proposing they have the Rule 26(f) conference promptly, Petitioners counsel replied 6/19/20:
8
     “We are inclined to have this conference in mid-late August. We have until September 1”
9
     (accompanied by more evidence of Petitioners leverage): “There is no chance of even discussing
10

11   resolution until Jerry lets us know what his clients want to do with the boat)” See EX G.

12           Claimants then proposed an FRCP 37 good faith, conference. Petitioners responded:

13           Here is where we are. The Court has issued an Order requiring Initial Disclosures
             on September 15. Discovery is not yet open and likely will not be open for several
14           months so there is no purpose for a Rule 37 conference and I will not attending.
15           We are asking a simple question and to date we have no answer to that question,
             what are your clients requests concerning leaving or retrieving the vessel? Until
16           that question is answered we cannot begin to move forward on a path to
             resolution. Summer will slowly slip by. We may lose this chance to retrieve the
17           vessel if that is the ultimate decision as to what will happen. A removal in later
             years will be more difficult, if possible at all. EX L
18
             Clearly in this response Petitioners sought to use delay to leverage the death claimants to
19

20   join in their plan to invoke AK DNR’s sympathy to allow it leave the vessel in place (to its great

21   financial advantage) which despite death claimant’s refusal to cooperate, it nevertheless then did

22   by a gross misrepresentation to AK DNR on 6/30/20 as their position. See EX N.

23                                             APPLICABLE LAW
24           Although LCL 7(e) states that Motions for Reconsideration are not favored this is not a
25
     motion seeking reconsideration of a contested matter duly considered. It’s a motion seeking
26    Claimant Estate of Barbara Coggan et al Answer, Affirmative                   Lawr en c e D elay Attor n ey
                                                                                      232 “A” ST. SUITE 8
      Defenses and Claims to Complaint for Exoneration                                   PO BOX 698
      From or Limitation of Liability and Claim For Damages - 3                   FRIDAY HARBOR WA 98250
                                                                                      PH 360-378-6976
                                                                                 lcdel ay@r ocki sla nd.c om
               Case 3:20-cv-05376-BHS Document 19 Filed 07/01/20 Page 4 of 6




 1   reconsideration of an (in essence) sua sponte “form order” that was delayed for reasons only this

 2   court knows. Moreover it comes after discovery in this case was delayed due to the mandates of

 3   this archane Limitation Act that allows a vessel owner to effectively prevent the victims from

4    filing a suit anywhere by virtue of its concurrent power to automatically enjoin all other litigation
 5
     by its filing within its 6 month limitation period.
6
             But that aside as Malibu Media, LLC, v.. John Doe, 319 F.R.D. 299, 302 (E.D. Cal.
 7
     2016) describes District courts in the Ninth Circuit permit expedited discovery prior to a Rule
8
     26(f) conference upon a mere showing of " good cause." See, e.g., In re Countrywide Fin. Corp.
9
     Derivative Litig.,542 F. Supp 2d 1160, 1179 (C.D. Cal. 2008) (citing Semitool, Inc. v. Tokyo
10

11   Electron Am., Inc.208 F.R.D 273 , (N.D. Cal. 2002)). " Good cause exists where the need for

12   expedited discovery, in consideration of the administration of justice, outweighs the prejudice to

13   the responding party." In re Countrywide Fin. Corp. Derivative Litig., 542 F.Supp.2d at 1179

14   (citation and quotation marks omitted).
15           And the forgoing and attached supporting exhibits clearly describe that here. Additionally
16
     under the US Coast Guard hearings in this matter are scheduled for 9/8/20 and Claimants have
17
     the need to have this discovery well before that to aid the USCG in its investigation. Simple
18
     things like the vessel’s stability letter could go a long way to putting this case to bed early.
19
     Claimants respectfully request this court move the pretrial conference deadline up to 8/1/20,
20
     direct Petitioners respond to claimant Lawler’s 6/17/20 “early request for production served on
21

22   it by 7/20/20 and direct Petitioner’s produce all their insurance policies, all aspects of the Global

23   survey material (ROV and reports) and their stability book now. That could be certainly are

24   already in Petitioner’s counsel’s files and could be dropped in a mailbox.
25           Respectfully Submitted July 1, 2020
26    Claimant Estate of Barbara Coggan et al Answer, Affirmative                     Lawr en c e D elay Attor n ey
                                                                                        232 “A” ST. SUITE 8
      Defenses and Claims to Complaint for Exoneration                                     PO BOX 698
      From or Limitation of Liability and Claim For Damages - 4                     FRIDAY HARBOR WA 98250
                                                                                        PH 360-378-6976
                                                                                   lcdel ay@r ocki sla nd.c om
              Case 3:20-cv-05376-BHS Document 19 Filed 07/01/20 Page 5 of 6




 1

 2

 3

4            /s/Lawrence Delay                                      /s/ Gerald Markham
            Lawrence Delay WSBA # 20339                             Gerald Markham ASBA # 72-10058
 5          lcdelay@rockisland.com                                   gmarkham@nwlink.com
            Attorney for Claimants Cobban,                           Attorney for Claimants Cobban,
6           Ganacias and Rainey                                      Ganacias and Rainey
            232 “A” St. Suite 8                                      211 Mill Bay Road
 7          PO BOX 8                                                 Kodiak, AK 99615
8           Friday Harbor WA 98259                                   PH 907-486-4194
            PH 360-378-6976                                          WA # 360-378-2047
9

10         STACEY & JACOBSEN, PLLC                                  COLUCCIO LAW

11
            By: /s/ Joseph Stacy                                     By: /s/ Kevin Coluccio
12          Joseph S. Stacey, WSBA #12840                           Kevin Coluccio, WSBA #16245
            jstacey@maritimelawyer.us                               kc@coluccio-law.com
13
            James P. Jacobsen, WSBA #16331                          Attorney for Claimant
14          jjacobsen@maritimelawyer.us                             Estate of Rousseau-Gano
            Nigel T. Stacey, WSBA #55458                            2025 1st Avenue, Suite 1130
15          nstacey@maritimelawyer.us                               Seattle, Washington 98121
            Attorneys for Claimants, Gribble and Lawler             Tel: (206) 826.8200
16          4039 21st Avenue W, Suite 401
            Seattle, WA 98199
17          Phone: 206.282.3100
18                                            TUCKER LAW FIRM
19
                                              By: /s/ Lee Tucker
20                                            Lee Tucker, WSBA #30345
                                              lee@thetuckerlawfirm.com
21
                                              Attorney for Claimant Estate of Seth Rousseau-Gano
22                                            144 Railroad Avenue, Suite 220
                                              Edmonds, Washington 98020
23                                            Tel: (206) 790.5842

24

25

26   Claimant Estate of Barbara Coggan et al Answer, Affirmative                    Lawr en c e D elay Attor n ey
                                                                                      232 “A” ST. SUITE 8
     Defenses and Claims to Complaint for Exoneration                                    PO BOX 698
     From or Limitation of Liability and Claim For Damages - 5                    FRIDAY HARBOR WA 98250
                                                                                      PH 360-378-6976
                                                                                 lcdel ay@r ocki sla nd.c om
               Case 3:20-cv-05376-BHS Document 19 Filed 07/01/20 Page 6 of 6




 1

 2                                       CERTIFICATE OF SERVICE

 3           The undersigned certifies under penalty of perjury under the laws of the State of

4    Washington that I electronically filed a true and correct copy of the forgoing document on July 1,
 5
     2020, with the Clerk of the Court using the CM/ECF system which will send notification of such
6
     filing to the following:
 7
        Counsel for Limitation Plaintiffs
8
        Michael A. Barcott, WSBA # 13317
9       HOLMES WEDDLE & BARCOTT
        3101 Western Ave, Ste 500
10      Seattle, WA 98121
11      Tel: (206) 292-8008
        Email: Mbarcott@hwb-law.com
12
        Daniel P. Barcott, WSBA # 50282
13      HOLMES WEDDLE & BARCOTT
        3101 Western Ave, Ste 500
14      Seattle, WA 98121
        Tel: (720) 420-9800
15      Email: dbarcott@hwb-law.com
16

17      Signed at Friday Harbor ,Washington this 1st day of July, 2020.

18
                                               /s/ Gerald W. Markham          ______
19                                             Gerald W. Markham
                                               gmarkham@nwlink.com
20                                             Attorney for Claimants to the estates of Rainey,
                                               Ganacias, and Cobban
21                                             211 Mill Bay Road
                                               Kodiak, AK 99615
22                                             Phone: 907.486.4194
23

24

25

26    Claimant Estate of Barbara Coggan et al Answer, Affirmative                       Lawr en c e D elay Attor n ey
                                                                                          232 “A” ST. SUITE 8
      Defenses and Claims to Complaint for Exoneration                                       PO BOX 698
      From or Limitation of Liability and Claim For Damages - 6                       FRIDAY HARBOR WA 98250
                                                                                          PH 360-378-6976
                                                                                     lcdel ay@r ocki sla nd.c om
